EDWARDS, Circuit Judge
(dissenting).
Respectfully I record disagreement with the majority reversal of this case for new trial.
This is a negligence action involving death to one of two brothers and serious injuries to another when a car driven by George Rex Hopkins ran off the road as it was seeking to pass an oncoming wide load which defendants had illegally brought into Kentucky, in violation of Kentucky laws. Loss of control resulted in a head-on collision.
Defendants were involved in trucking a large piece of machinery (“a mist extractor”) which was 12' 8" wide through the state of Kentucky. Kentucky allows a wide load permit up to a 12 foot width and defendants procured such a permit by falsely alleging that the load was 12 feet in width. They had traveled 30 miles into Kentucky when they were stopped by the sheriff and the load was measured. Thereupon the Department of Highways issued a “new permit” directing the two trucks to return to the Tennessee line with an escort vehicle both front and rear. One such truck had been returned to Tennessee, and the other truck was being returned with an escort front and rear when this accident occurred.
Two young men, George Hopkins and Terry Hopkins, were traveling on a straight road, with clear visibility. The road, however, was only 20' 1" wide when they approached this wide load vehicle. There was evidence from which the jury could have found that the wide load (plus a flag on a metal rod on the lefthand side which extended another 71/2") definitely extended across the center line. The shoulders of the road were covered with snow and there was evidence that there were no tracks from this truck on the shoulder. Further, there was testimony from a witness named Louie Gardner that the truck in which he had been riding just ahead of the Hopkins car had been forced off the road by this same wide load and that there had been no way to pass the wide load on the pavement.
The record convinces me, as it obviously did the jury, that there was ample evidence that George Rex Hopkins, the driver of the wrecked car, was himself guilty of negligence which contributed proximately to causing the accident and hence barred plaintiff administrator from recovering for his estate.
The record also convinces me that at the time of the accident defendants were driving their illegal wide load so as to protrude over the center line of the highway and that the jury properly could have concluded that this was negligent conduct which was a proximate cause of the accident, thus justifying its verdict of $75,000 damages in favor of plaintiff Terry Eugene Hopkins, the guest passenger.
It should be noted that the District Judge in his charge had instructed the jury that there was no evidence of contributory negligence on the part of plaintiff Terry Hopkins and that as to him their only question was whether or not defendants were guilty of negligence which proximately caused his injuries.
“Now, as to the plaintiff, Terry Hopkins, as heretofore stated, no evi*1061dence was introduced showing that he was negligent in any way that contributed to this accident. And since he was a passenger in the car driven by his brother, George Hopkins, plaintiff decedent, any negligence that you may find on the part of George Hopkins that contributed to the injuries of his brother, Terry Hopkins, cannot be imputed to him and, therefore, if you should find from the evidence that the decedent George Hopkins was negligent and find that the defendant was also negligent and that their joint negligence was the proximate cause of the injuries sustained by plaintiff Terry Hopkins, he would then be entitled to a verdict at your hands, although the estate of the decedent brother who was the driver of the car could not recover.”
This, then, brings me to the jury foreman’s error in filling out the verdict forms pertaining to plaintiff Terry Hopkins — an error which he corrected in open court but which led the trial judge to restate the verdict (as corrected by the jury foreman) to the jury in order to be certain that it was accurate.
The following transcript of the taking of the jury verdicts in open court convinces me that the jury verdicts were properly recorded and given effect in both cases, with a finding for the defendants on the basis of the deceased driver’s contributory negligence in the death case, and a finding for plaintiff Terry Hopkins, the guest passenger, on the basis of negligence on the part of the defendants which was a proximate cause of the accident and plaintiff’s injuries.
“BY THE COURT: Ladies and gentlemen, have you arrived at a verdict in this case?
“FOREMAN OF THE JURY: Yes, sir.
“BY THE COURT: Mr. Foreman, will you read the verdict of the jury?
“FOREMAN OF THE JURY: We the jury, find against the plaintiff Terry Eugene Hopkins and the defendants Edward L. Coen — no—We, the jury, find against the plaintiff George D. Hopkins, Administrator of the Estate of George Rex Hopkins, Deceased, and for the defendants Edward L. Coen and C & H Transportation Company negligent.
“We the jury, find for the plaintiff, George D. Hopkins, Administrator of the Estate of George Rex Hopkins, Deceased, against the defendants Edward L. Coen and C & H Transportation Company in the sum of zero.
“We the jury, find for the plaintiff, Terry Eugene Hopkins, against the defendants Edward L. Coen and C & H Transportation Company in the sum of $75,000.00.
BY THE COURT: May I see those verdicts, please, Mr. Foreman?
“FOREMAN OF THE JURY: I believe I fouled up there (Handing documents to the Court).
“BY THE COURT: Well, you find for the plaintiff, Terry Hopkins in the sum of $75,000.00 against the defendants ?
“FOREMAN OF THE JURY: Yes, sir.
“BY THE COURT: And you find for the defendants as to the plaintiff George D. Hopkins, is that correct?
“FOREMAN OF THE JURY: Yes, sir.
“BY THE COURT: I’ll ask each individual juror if that is your verdict?”
(WHEREUPON, ALL JURORS INDICATE AFFIRMATIVELY)
“BY THE COURT: Well, thank you very much, ladies and gentlemen. You have been very diligent and attentive throughout the trial of this case.”
I agree fully with my colleagues that it would have been much preferable, for the trial judge, after reading the erroneously filled out form to have called it specifically to the attention of counsel *1062for the parties. But the foreman’s statement and correction in open court was sufficient to put counsel for the defendants on notice and he could have pressed prompt inquiry before the verdict and judgment had been entered rather than waiting over three months and then filing a motion for a new trial.
The majority opinion seems to treat the verdict forms as if they constitute the verdict. On the contrary, the jury verdict is the oral statement of same in open court concurred in by the jury and thereafter entered by the court.
The Fifth Circuit has said on this point:
“The only verdict is that which is returned and announced in open court as the verdict of the jury. Bruce v. Chestnut Farms-Chevy Chase Dairy, 75 U.S.App.D.C. 192, 126 F.2d 224 (1942); United States v. Pleva, 66 F.2d 529 (2d Cir. 1933); Mattice v. Maryland Casualty Co., 5 F.2d 233 (W.D.Wash.1925).” Fox v. United States, 417 F.2d 84, 89 n. 5 (5th Cir. 1969).
Judge Gourley put the matter thus in a well-considered opinion:
“It is my further opinion that the verdict as recorded by the jury in open court is the verdict of the jury and that the form prepared in the jury room, though signed by each of the jurors and handed to the clerk, is no part of the record and has no significance whatsoever after the verdict is read to the jury and no dissent is offered by any of the jurors.” Finn v. Carnegie-Illinois Steel Corp., 68 F.Supp. 423, 435 (W.D.Pa.1946).
Professor Moore says:
“The jury’s verdict is that which the jury announces to the court, in open court, and is received and recorded as the jury’s finding. A sealed verdict is an agreement in writing, reached by the jurors, and does not become the jury’s verdict until, as just stated, it is announced to and received by the court.” 5 J. Moore, Federal Practice ¶ 49.07, at 2237 (2d ed. 1965). (Footnotes omitted.)
See also California Fruit Exchange v. Henry, 89 F.Supp. 580, 588 (W.D.Pa.), aff’d, 184 F.2d 517 (3d Cir. 1950).
Here, although one verdict form pertaining to Terry Hopkins was filled out in favor of defendants and marked with the word “negligent,” the foreman in open court rejected that form and with the jury’s acquiescence read- the $75,-000 in favor of Terry Hopkins. The judge, after inspecting the forms, restated the verdicts in favor of defendants as to George Hopkins and in favor of Terry Hopkins in the sum of $75,000, again with jury acquiescence.
These proceedings in open court constituted the jury verdict in accordance with the authorities quoted above.
As to the erroneous jury form, I consider it clerical error which was clearly nonprejudicial in nature. Fed.R.Civ.P. 60(a).
The judgment entered on a jury verdict after a lengthy and fair trial should not be lightly set aside, where it did not “affect the substantial rights of the parties.” Fed.R.Civ.P. 61.
I would affirm the judgment in both cases.